[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter appears before the court on Respondent's Motion to Dismiss.
The plaintiff petitioner's sole ground for seeking Habeas Corpus relief is that he was wrongly classified as a security risk group safety threat member. He claims that his classification as a Latin King should be overturned.
Abed v. Commissioner of Corrections, 43 Conn. App. 176, 180-81
(1996) is controlling. Classification in no way constitutes the subject of a liberty interest.
Motion to Dismiss is granted.
Mihalakos, J.